EXAMINER'S AMENDMENT

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-9 and 12 directed to inventions non-elected without traverse.  Accordingly, claims 8-9 and 12 have been cancelled.


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tim Harbeck on May 11, 2021.

The application has been amended as follows: 
In the claims:

In claim 7, line 6, the limitation of, “a plurality of air vents” has been replaced with – a plurality of air vents extend in a first direction-.



Claims 8-9 are cancelled.

In claim 10, line 6, the limitation of, “a plurality of air vents” has been replaced with – a plurality of air vents extend in a first direction-.

In claim 10, in lines 13-14, the limitation of “an opening formed on a top surface in between the short side surfaces, wherein the opening is perpendicular to the plurality of air vents.” has been replaced with --an elongated opening extending in a second direction on a top surface in between the short side surfaces, wherein the second direction of the elongated opening is perpendicular to the first direction of the plurality of air vents.--.

Claim 12 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The specific claim limitation as combined in claims 7 and 10 are not anticipated or made obvious over the prior art of record in the Examiner’s opinion. For example, Sanfilippo et al. discloses a similar package that includes the provision of vent holes in the package for releasing air from the package and reducing the package size (paragraph [0200]).  However fails to teach or suggest the specific combinations of limitations as claimed in claims 7 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERNESTO A GRANO/Primary Examiner, Art Unit 3735